Citation Nr: 0301081	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  98-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-
connected heart disease.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from August 1947 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1993 rating 
decision by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Board notes that while the RO has identified the 
January 1998 rating decision as the rating decision on 
appeal, the Board notes that the veteran did timely appeal 
the August 1993 rating decision and that is the decision 
before the Board in this case.


FINDINGS OF FACT

1.  A January 1959 rating decision denied entitlement to 
service connection for an anxiety reaction.

2.  An item of evidence received subsequent to the January 
1959 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The January 1959 rating decision (denying entitlement 
to service connection for an anxiety reaction) is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

2.  Evidence received since the January 1959 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision concerning the 
veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, there is no prejudice to 
the veteran by the Board proceeding with appellate review 
at this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).

The veteran's claim of service connection for an acquired 
psychiatric disorder (characterized as service connection 
for anxiety) was originally denied by a January 1959 
rating decision.  A claim which is the subject of a prior 
final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
of prior evidence and which, by itself, or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).  Evidence is new and material if 
it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, regardless of whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  The Board 
notes that there has been a regulatory change with respect 
to the definition of new and material evidence, which 
applies prospectively to all claims made on or after 
August 29, 2001.  38 C.F.R. § 3.156(a).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

In the August 1993 rating decision on appeal, the RO found 
that the veteran had not submitted new and material 
evidence to reopen his service connection claim.  The 
Board, however, must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Evidence received since the January 1959 rating decision 
includes a September 1999 letter from the veteran's 
private psychologist.  The private psychologist stated, in 
pertinent part, as follows:

Quite clearly, [the veteran] had become 
automatically "overreactive" to even 
minor "stress" which would strongly 
suggest that the component of anxiety 
originating while in the service had 
assumed direct relationship to his 
physical stability.

The Board finds that the new evidence (the September 1999 
letter from the veteran's private psychologist), coupled 
with the veteran's September 2002 Board hearing testimony 
(which contributed to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability), is so significant that it must be reviewed in 
order to fairly decide the merits of the veteran's claim.  

In short, the Board finds that the evidence submitted by 
the veteran is new and material under 38 C.F.R. § 3.156.  
Prior to adjudicating this claim on the merits, however, 
the Board will be undertaking additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the veteran notice and reviewing the response 
to the notice, the Board will prepare a separate decision 
addressing the issue of service connection for an acquired 
psychiatric disorder.

ORDER

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder has been reopened.  To 
this extent, the veteran's appeal is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

